         Case 3:17-cv-01827-JR         Document 137       Filed 04/09/21     Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION




JOSEF HABER, an individual, on behalf of
themself and all others similarly situated, et
al.,

               Plaintiffs,                                                   No. 3:17-cv-01827-JR
       v.
                                                                          OPINION AND ORDER
CITY OF PORTLAND et al.,

               Defendants.


MOSMAN, J.,

       On December 4, 2020, Magistrate Judge Jolie A. Russo issued her Findings and

Recommendation (F. & R.) [ECF 128]. Judge Russo recommended that I grant Defendants’

Motion for Summary Judgment [ECF 84], deny Plaintiffs’ Motion for Partial Summary

Judgment [ECF 85], and dismiss this case. Both Parties filed objections. Upon review, I agree

with Judge Russo and DISMISS this case with prejudice.

                                   STANDARD OF REVIEW

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge,

but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those portions of the report or specified findings or


1 – OPINION AND ORDER
         Case 3:17-cv-01827-JR         Document 137       Filed 04/09/21      Page 2 of 2




recommendation as to which an objection is made. 28 U.S.C. § 636(b)(1)(C). However, the court

is not required to review, de novo or under any other standard, the factual or legal conclusions of

the magistrate judge as to those portions of the F. & R. to which no objections are addressed. See

Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121

(9th Cir. 2003). While the level of scrutiny under which I am required to review the F. & R.

depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any part of the F. & R. 28 U.S.C. § 636(b)(1)(C).

                                         CONCLUSION

       Upon review, I agree with Judge Russo’s findings and recommendation, and I ADOPT

the F. & R. [ECF 128] as my own opinion. I GRANT Defendants’ Motion for Summary

Judgment [ECF 84] and DENY Plaintiffs’ Motion for Partial Summary Judgment [ECF 85]. The

case is DISMISSED with prejudice.

       IT IS SO ORDERED.

                   9 day of April, 2021.
       DATED this ____




                                                              ___________________________
                                                              MICHAEL W. MOSMAN
                                                              United States District Judge




2 – OPINION AND ORDER
